Citation Nr: 1702422	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  10-48 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for left foot drop, including due to exposure to ionizing radiation. 

2.  Entitlement to service connection for a disability characterized by brain scarring, to include multiple sclerosis (MS), including due to exposure to ionizing radiation.  


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran served on active military duty from October 1966 to September 1970.  This appeal comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In May 2013 the Board remanded this case for evidentiary development.  

Thereafter, in September 2014 the Board denied service connection for left foot drop, including due to exposure to ionizing radiation, and for a disability characterized by brain scarring, to include multiple sclerosis, including due to exposure to ionizing radiation.  

In the September 2014 Board decision it was noted that in August 2013, the Veteran stated, "I am retracting my original claim of radiation causing my brain scarring."  However, in January 2014, he continued to address this matter as being due to an in-service Rubella infection.  Thus, the Board found that the Veteran did not formally withdraw his claim or appeal as to service connection for a disability characterized by brain scarring, to include MS. 

After four Motions for Reconsideration of the September 2014 Board decision were denied, the Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a November 2016 Joint Motion for Remand (JMR), the Court vacated the September 2014 Board decision for action consistent therewith.  

The case has now been returned to the Board.  

The Board also notes that in the September 2014 Board decision it was observed that in November 2013, the Veteran reported that physicians at Kaiser Permanente Medical Center confirmed his diagnosis of persistent double vision.  In February 2014, he reported developing double vision in 1985 and having been told by an ophthalmologist that it should correct itself in a few months, but he continued to have it.  In another statement, he stated that he contracted Rubella during service in 1967 and that he believed that the Rubella had caused diplopia.  The Board construed this to be an application to reopen a claim for service connection for diplopia, previously denied in January 2010.  Entered into VBMS on August 14, 2014, was a copy of an undated letter from the RO to the Veteran providing notice as to the application to reopen a claim for service connection for diplopia.  

In the September 2014 Board decision it was stated that this matter had not yet been adjudicated by the RO and, so, the Board had no jurisdiction of the application to reopen the claim for service connection for diplopia and it was referred to the RO for appropriate action.  38 C.F.R. § 19.9(b).  

Since then an October 2014 rating decision denied reopening of the claim for service connection for diplopia and the Veteran was notified thereof by RO letter of October 29, 2014.  However, he did not file a Notice of Disagreement (NOD) within one year of the letter notifying him of the October 2014 rating decision.  Thus, the October 2014 rating decision denying reopening of that claim is final.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(a).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file.  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the November 2016 JMR it was stated that the Veteran had reported that due to double vision and foot drop he had had to retire from the telephone company and, apparently, had received Social Security Administration (SSA) disability benefits.  However, VA had violated the duty to assist the Veteran under 38 U.S.C.A. § 5103A(a)(1) by not obtaining relevant SSA records.  Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed. Cir. 2010); Murphy v. Derwinski, 1 Vet. App. 78, 82 (1990); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  

Also, the JMR stated that the Board had erred when "it did not ensure that its prior remand instructions [in May 2013] were substantially complied with."  In the 2013 Board remand it had been stated that: 

the Veteran must be afforded a VA examination by a physician with expertise in autoimmune disorders, particularly multiple sclerosis, to address the nature and etiology of the Veteran's claimed disability characterized by brain scarring, to include multiple sclerosis, and his claimed left foot drop.

It was further observed that the 2013 Board remand had stated that the examiner should: 

separately address whether it is at least as likely as not (50 percent or greater probability) that the Veteran's claimed left foot drop and his claimed disability characterized by brain scarring, to include multiple sclerosis, is causally related to service, including causally related to his contracting active Rubella infection in service. 

However, the JMR stated that while an opinion was obtained in November 2013: 

The examiner did not provide any notation as to his specialty or particular area of expertise. [] Moreover, while the examiner provided a negative nexus opinion regarding the relationship between Rubella and multiple sclerosis and foot drop, the examiner failed to provide any opinion as to the relationship, if any, of Appellant's claimed disability of brain scarring to service, to include his contracting active Rubella infection in service.

The JMR stated that as to the November 2013 VA examination: 

no information was provided regarding the examiner's area of expertise as was required by the prior order.

Also, the JMR stated that: 

the [2013] examiner did not provide any opinion as to the etiology of Appellant's claimed disability of brain scarring, as opposed to the etiology of MS.

The JMR found that the 2014 Board decision should be vacated for these reasons and the case should be remanded to the Board for corrective action.  

The Board further notes that the Veteran was treated during service in April 1967 for rubella, manifested by a skin rash.  

In September 2009, at the time of his claim for service connection, the Veteran reported that during service he had been a nuclear weapons specialist.  He was on a missile launch crew in Okinawa in 1967 at which time he was in close proximity to nuclear warheads while adjusting the guidance systems.  Later, in 1969 and 1970, he performed maintenance on nuclear warheads for Strategic Air Command (S.A.C.).  He believed that this caused him to develop "spots" on his brain which were similar to MS symptoms.  He reported that he did not use any protective or monitoring equipment, and that he had changed "tritium" bottles on weapons systems.  

As stated in the 2014 Board decision, post-service private clinical records reflect that the Veteran had left calf atrophy in 1995 and it was felt that he might have left peroneal neuropathy, although this was not confirmed by subsequent electrodiagnostic testing.  In September 1995 it was noted that he had experienced left foot drop for 6 months.  In his medical history, he reported a 1984 car accident after which he was unconscious for one month.  In August 1995 it was noted that the car accident was job-related, and he received workers compensation for his injuries.  In November 1995 anterior compartment syndrome was suspected.  In December 1996 it was reported that he had experienced a persistent limp of the left leg for one year, and the impression was persistent left foot drop.  He was told that lumbar disc bulging was not responsible for the left foot drop.  

A private MRI of the Veteran's left foot in June 1996 found no significant abnormality.  An X-ray of his brain in September 1996 found non-specific areas that might represent gliosis and/or infarction.  A September 1996 MRI of his brain found changes suggestive of underlying MS, which should be clinically correlated. 

The Veteran submitted medical literature addressing MS which indicated that the cause of MS was unknown but might involve an attack by the immune system against the body's own tissues (an autoimmune reaction) and that usually physicians based a diagnosis on symptoms, physical examination results, and an MRI. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should take the appropriate steps to obtain all SSA records pertaining to the Veteran's application and receipt of SSA disability benefits.  If needed, the Veteran should be contacted for any clarifying information or the execution of any needed releases or authorization forms.  

2.  The RO should contact the Veteran for the purpose of obtaining all records relative to his postservice job-related motor vehicle accident, which the 2014 Board decision noted had caused a serious head injury with loss of consciousness for about a month.  

This should include obtaining any information or the execution of any needed releases or authorization forms from the Veteran's former employer (which he had indicated was a telephone company).  

This should include obtaining any information or the execution of any needed releases or authorization forms from any state Workers Compensation department relative to the Veteran's application, and as he reported, receipt of workers compensation benefits.  

3.  Return the case to the November 2013 VA examiner for the purpose of clarifying the examiner's credentials and particularly whether the examiner is a physician (M.D.) with expertise in autoimmune disorders, particularly multiple sclerosis.  

a.  If the examiner is a physician with expertise in autoimmune disorders, particularly multiple sclerosis, that examiner should be requested to also render an opinion as to the etiology of the Appellant's claimed disability of brain scarring and particularly whether it is as likely as not that such brain scarring is causally related to service, including causally related to his contracting active Rubella infection in service.  

b.  If the examiner that conducted the November 2013 VA examination is not a physician with expertise in autoimmune disorders, particularly multiple sclerosis, then arrange to have the Veteran examined by such an expert, and such expert should explicitly set forth his or her credentials in this regard.   

That expert should address the nature and etiology of the Veteran's claimed disability (a) characterized by brain scarring, (b) to include multiple sclerosis, and (c) his claimed left foot drop.  The claims file or all VA electronic records should be made available to the examiner, and the examiner should specify in the examination report that such records have been reviewed.  All necessary studies, tests, and evaluations should be performed and the results noted in the examination report.  The examiner should address the following: 

The examiner should separately address whether it is at least as likely as not (50 percent or greater probability) that the Veteran's claimed (a) left foot drop and (b) his claimed disability characterized by brain scarring, (c) to include multiple sclerosis, are causally related to service, including causally related to his contracting active Rubella infection in service.  

The service treatment records document active Rubella infection in 1967.  The examiner should specifically address the research findings of any association between prior Rubella infection and contracting multiple sclerosis, as presented in the published article, J. Djelilovic-Vranic, Role of Early Viral Infection in Development of Multiple Sclerosis, 66 Med. Arh. (3 Suppl 1) 37-40 (2012).  The examiner should also address any other relevant medical evidence or information obtained by the examiner in the course of researching the medical questions presented. 

c.  All opinions provided should include discussion of specific evidence of record.  The examiner should provide a complete rationale for any conclusions drawn or opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it should be so stated, and the examiner should provide the reasons why an opinion would require speculation.  The examiner should indicate whether there was any further need for information or testing necessary to make a determination.  Also, the examiner should indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated.  If any issue on appeal remains denied, a supplemental statement of the case (SSOC) must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

